Citation Nr: 1445745	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-03 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUE

Entitlement to a higher initial disability rating for bilateral hearing loss, in excess of 60 percent prior to February 9, 2012, and in excess of 80 percent on and after February 9, 2012.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from March 1968 to December 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO in Oakland, California, which, in pertinent part, reopened service connection for bilateral hearing loss, granted service connection for bilateral hearing loss, effective May 16, 2008, the date of receipt of the Veteran's claim to reopen, and assigned a 60 percent initial disability rating.  In March 2012, the RO granted a higher disability rating of 80 percent for bilateral hearing loss for the period on and after February 9, 2012, thus creating a "staged" initial rating.  

In a March 2012 statement, the Veteran advanced that he disagreed "with the supplemental statement of the case (SSOC) dated March 5, 2012 that did not give me an earlier effective date of May 16, 2008."  In response, the RO issued a separate statement of the case (SOC) on the issue of "entitlement to an effective date of May 16, 2008 for higher than 60 percent evaluation of bilateral hearing loss."  The Board finds that, notwithstanding the use of the term "effective date" in the context of requesting a higher initial rating for the earlier stage of the rating, the Veteran has not raised an additional issue of entitlement to an earlier effective date, but rather has advanced that the 80 percent staged disability rating should have been assigned from the date of service connection, May 16, 2008.  The question of rating for the initial rating period from May 16, 2008 is part of the initial rating issue that is on appeal. 

Because an initial rating appeal had already been perfected in January 2009 for the early stage of the initial rating period (prior to assignment of the 80 percent stage of the initial rating), the Veteran's characterization of the issue in March 2012 as one for earlier effective date did not constitute an effective date appeal.  Although the Veteran used the term "effective date" to express his disagreement with the date of assignment of the 80 percent stage of the initial rating appeal, his characterization of the appeal as one of effective date does not convert it into an actual effective date appeal.  He did not express disagreement with the effective date of the grant of service connection, May 16, 2008, but only with the period ("stage") of rating for which the 80 percent rating was not assigned.

Because of the notice of disagreement to the initial rating that already placed the initial rating issue on appeal, the only potential effective date that could have been appealed is the effective date of May 16, 2008 for the grant of service connection for bilateral hearing loss that was assigned by the RO (in the April 2009 rating decision); however, the Veteran did not express disagreement with the May 16, 2008 effective date assigned by the RO for the grant of service connection (in the April 2009 rating decision).  Consequently, he did not appeal the only appealable effective date assigned (for service connection) by the April 2009 rating decision.  The Veteran only expressed disagreement with the initial rating assigned within the initial rating period, a question to be adjudicated as part of the initial rating issue on appeal.  The Veteran has contended that the initial rating for his bilateral hearing loss should have been, at least, an 80 percent rating.  

Furthermore, because all the questions to be decided by the perfected initial rating appeal - namely, a weighing of the lay and medical evidence to determine whether a higher initial disability rating for bilateral hearing loss, in excess of 60 percent prior to February 9, 2012, and in excess of 80 percent on and after February 9, 2012, is warranted - there remains no question of effective date for rating that is not fully adjudicated in an initial rating appeal adjudication of the 60 percent rating stage.  For these reasons, it was not legally possible for the Veteran to appeal an "effective date" for the 80 percent rating; the Veteran's disagreement with the 60 percent rating assigned for the early stage within one year of the initial rating assignment constituted a notice of disagreement and appeal of that earlier stage of the initial rating. 

Likewise, following the Veteran's statement, the RO's issuance of a SOC on the issue of "entitlement to an effective date of May 16, 2008 for higher than 60 percent rating of bilateral hearing loss" has not raised or adjudicated an actual effective date issue, as an earlier effective date for assignment of the 80 percent rating would be duplicative with the initial rating issue, and is a legal impossibility in such a staged rating case as this where the Veteran has already perfected an appeal of the 60 percent initial rating.  The issue on appeal, as perfected, is entitlement to a higher initial disability rating for bilateral hearing loss, in excess of 60 percent prior to February 9, 2012 (effective date of the grant of service connection for bilateral hearing loss), and in excess of 80 percent on and after February 9, 2012 (when the staged rating began).  For these reasons, the Board will conduct its analysis only on the issue of entitlement to a higher initial disability rating for bilateral hearing loss, in excess of 60 percent prior to February 9, 2012, and in excess of 80 percent on and after February 9, 2012.  

This case was previously before the Board in April 2014, where the issue on appeal was remanded to schedule a Travel Board Hearing.  The Board finds that there has been substantial compliance with the directives of the April 2014 remand.  The record reflects that, on remand, the Veteran was scheduled for a September 11, 2014 hearing before the Board at the RO in Oakland, California, and that notice of such hearing was mailed to the Veteran in a July 2014 letter.  The record indicates that the Veteran did not attend the scheduled hearing.  As the Veteran has not presented any reasons for not appearing at the September 11, 2014 Travel Board hearing, the Board finds that the hearing request has been withdrawn.  38 C.F.R. § 20.702 (2013).  As such, an additional remand to comply with the March 2014 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has appealed from the initial rating assigned for the service-connected bilateral hearing loss.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings; therefore, the Board has framed the issue as entitlement to a higher initial disability rating for bilateral hearing loss, in excess of 60 percent prior to February 9, 2012, and in excess of 80 percent on and after February 9, 2012.

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  As noted in the April 2014 Board Remand, VA treatment (medical) records during the rating period on appeal reflect that the Veteran received audiometric evaluations in February 2008, July 2008, and September 2011.  The testing results are not included in the record.  VA medical records indicate that the missing audiometric examinations may be obtained from the "DeliverEx" system.

As the previous remand was to schedule a Travel Board Hearing, the Board was unable to direct the RO to obtain these outstanding audiometric testing reports as part of the April 2014 remand.  The Board finds that the reports of these audiometric examinations would assist in evaluating the severity of the Veteran's hearing loss during the relevant time period on appeal.  Further, the Board notes that the Veteran's VA treatment documentation associated with the record ends in January 2012.  As the Veteran may have had additional audiometric examinations conducted by VA during the course of this appeal, the AOJ should also obtain any outstanding VA audiometric clinical documentation not yet associated with the record for the period on and after January 2012.   

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any audiometric examination reports found within the "DeliverEx" system, including, if located, the February 2008, July 2008, and September 2011 VA audiometric examinations mentioned in the VA medical documentation currently associated with the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Associate with the record any identified VA clinical documentation (treatment records) pertaining to the treatment of the Veteran's bilateral hearing loss, not already of record, for the period on and after January 2012.

3.  Then, readjudicate the issue of a higher initial disability rating for bilateral hearing loss, in excess of 60 percent prior to February 9, 2012, and in excess of 80 percent on and after February 9, 2012.  If the benefit sought on appeal remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



